Citation Nr: 1226405	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  07-25 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disorder as secondary to service-connected bilateral pes planus.

2. Entitlement to an evaluation in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service with the United States Army from October 1985 to April 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant testified before the undersigned Veterans Law Judge at a June 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in August 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Bilateral pes planus is manifest by no greater than moderate impairment, with subjective complaints of pain, swelling and stiffness and objective evidence of callosities and unusual shoe wear pattern; there is no objective evidence of swelling on use, marked deformity of the feet, or accentuated pain on use and manipulation attributable to pes planus.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision through a notice letter dated March 2006, with additional notice having been provided in July 2008 and November 2010.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103 .

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations for his pes planus disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations are adequate for the purposes of the evaluating the Veteran's pes planus disability, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant claim was previously remanded by the Board in August 2010.  Specifically, the Board determined that outstanding VA and private treatment records should be obtained and the Veteran provided a new VA examination.  All outstanding VA treatment records were obtained and associated with the claims file.  The Veteran did not response to a November 2010 request for him to provide the appropriate medical releases regarding any outstanding private treatment records.  Further, the Veteran was provided a VA examination in December 2010, which the Board has determined is adequate.  As such, there has been substantial compliance with the March 2011 remand, and adjudication of the instant case may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Pes planus is evaluated under Diagnostic Code 5276, for acquired flat foot.  Mild flat foot with symptoms relieved by built-up shoe or arch support is rated as noncompensable.  Moderate flat foot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flat foot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  A 50 percent rating is warranted for bilateral disability resulting in pronounced flatfeet with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

VA treatment records reveal that the Veteran sought treatment for flat feet in June 2005.  At the time, there was an adductus of the forefoot with weight bearing and a protrusion of the talor head medially.  There was no weakness in the anterior and posterior temporal muscles on muscle testing.  A diagnosis of bilateral flat foot was rendered, and the Veteran was prescribed orthotics.

The report of an April 2006 VA examination reveals a history of bilateral foot pain, treated with the use of arch supports, shoe inserts, rest and activity modification.  While such treatment provided some relief, the Veteran continued to experience pain of both feet aggravated by activity and had ceased use of any orthotics or shoe inserts.  On examination, the feet and ankles were essentially symmetrical.  There was mild to moderate bilateral pes planus, with callous formations of the medial aspect of both great toes, measuring 1 cm by 2 cm.  There was no objective evidence of swelling or inflammation, tenderness on palpation of the feet or ankle joints, instability, locking, loss of mobility or function.  There was no evidence of pain on motion of the foot or ankle, and gait and posture appeared normal with no functional limitations on standing and walking.  There was no mal-alignment with weight bearing or non-weight bearing, no significant valgus deformity and no forefoot and midfoot mal-alignment.  Finally, there was no hammer toe, high arch, clawfoot , significant hallus valgus or other foot deformity present.

The Veteran was provided a second VA feet examination in September 2007.  The Veteran complained of a constant dull ache of both feet, which would increase with prolonged standing, walking or climbing (about 10-15 minutes).  At the time, the use of braces, supports, arch supports or special shoes was not required.  On examination, the feet and ankles were essentially symmetrical with no evidence of swelling or inflammation.  There were callous formations of the medial aspect of both great toes, measuring 1.5 cm by 2 cm.  There was no objective evidence of tenderness on palpation of the feet or ankle joints, instability, locking, loss of mobility or function.  There were complaints of discomfort throughout motion of the foot and ankle, and gait and posture appeared normal with no functional limitations on standing and walking.  There was no mal-alignment with weight bearing or non-weight bearing, no significant valgus deformity and no forefoot and midfoot mal-alignment.  Finally, there was no hammer toe, high arch, clawfoot , hallus valgus or other foot deformity present.

Finally, the Veteran was provided a third VA feet examination in December 2010.  The Veteran reported progressively worse symptomatology with partial relief upon resting or elevation.  Subjective symptomatology included pain, swelling and stiffness bilaterally. At the time, the use of braces, supports, arch supports or special shoes was not required.  On examination, there was evidence of abnormal weight bearing, unusual shoe pattern and callosities bilaterally, without hammer toes, hallus valgus, clawfoot, or other foot deformity.  There was no objective evidence of painful motion, swelling, tenderness, instability or weakness bilaterally.  There was inward bowing of the Achilles tendon upon weight bearing, and moderate pronation of the right foot only.  On the left foot, there was no pain on manipulation with mild valgus angulation of the os calcis and the weight bearing over the great toe.  On the right foot, there was no pain on manipulation with mild to moderate angulation of the os calcis and the weight bearing medial to the great toe.  The Veteran exhibited a slightly antalgic gait, and a diagnosis of bilateral pes planus, right worse than left, was rendered. 

In light of the evidence described above, the Board finds an evaluation in excess of 10 percent is not warranted for bilateral pes planus at any point during the appeal period.  The Veteran's service-connected disability does not more closely approximate "severe" pes planus of either foot.  In this regard, while small callosities are present on both great toes with subjective complaints of swelling, there is no objective evidence of marked deformity, pain on manipulation or swelling.  As such, a higher evaluation is not warranted under Diagnostic Code 5276.

The Board acknowledges the Veteran's contentions that his service-connected bilateral pes planus warrants an evaluation greater than 10 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected bilateral pes planus.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).  Objective findings corroborating subjective complaints are required.  38 C.F.R. § 4.71a, Code 5276.

The Board has considered whether a staged rating is appropriate in the instant case.  See Hart, supra.  However, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher evaluation at any point in the appeal period.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's bilateral pes planus must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final note, the discussion above reflects that the symptoms of the Veteran's bilateral foot disability are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to a finding of total disability based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and there is no medical evidence that the Veteran's disability has markedly interfered with employment.  Further, while the Veteran has indicated he experiences increased absenteeism, he reported at the December 2010 VA examination that he currently works part-time and has missed less than one week in the prior year due to his non-service connected back disability.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.


ORDER

An evaluation greater than 10 percent for bilateral pes planus is denied.


REMAND

The Veteran seeks service connection for a lumbar spine disability as secondary to his service-connected bilateral pes planus.  The Veteran's claim was remanded in August 2010 with instructions to obtain an opinion and supporting rationale addressing whether the Veteran's lumbar spine disability is proximately due to or aggravated by his service-connected pes planus.  See generally 38 C.F.R. § 3.310 (2011); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran was provided a VA examination in December 2010, which contains a negative opinion regarding both causation and aggravation.  However, the Board finds the rationale support these opinions is insufficient, as the examiner stated simply "[t]he two conditions are entirely separate entities and there is no evidence of a relationship between the two conditions."  No rationale was provided directly addressing aggravation, or even why the examiner believes the Veteran's pes planus and lumbar spine disorders are "entirely separate."  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether his lumbar spine disability is proximately due to or chronically worsened by his bilateral pes planus.

As a final note, the August 2010 remand noted potential missing private treatment records.  The AOJ requested the Veteran return the appropriate releases to allow VA to obtain these records through a November 2010 letter.  However, to date, the Veteran has not provided such releases.  As the Veteran's service connection claim is remanded for other reasons, the Veteran should again be provided an opportunity to submit the appropriate releases regarding any private treatment he may be receiving.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request he supply properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each private treatment provider who has informed him of a nexus between his pes planus and lumbar spine disability.  Upon receipt of such releases, the AOJ must take appropriate action to associate these records with the claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of any lumbar spine disability.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner is to provide a diagnosis of any current lumbar spine disability and opine as to whether it is at least as likely as not any current low back disability is caused or aggravated by service connected bilateral pes planus.

Aggravation means a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician is to indicate, to the extent possible, the approximate level of lumbar spine disorder (i.e., a baseline) before the onset of the aggravation.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


